UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1191


NATHAN ANDREW GROVES; JOEL FLAKE STROUD,

                  Plaintiffs - Appellants,

             v.

DARLINGTON SOUTH CAROLINA, THE CITY OF,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-00402-TLW-TER)


Submitted:    September 25, 2009             Decided:   October 14, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Joel F. Stroud, JOEL F. STROUD, ATTORNEY PLLC, Chesterfield,
South Carolina, for Appellants. J. Scott Kozacki, WILLCOX, BUYCK
& WILLIAMS, P.A., Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Appellants,           Nathan     Andrew        Groves     and       Joel    Flake

Stroud,      appeal     the        district          court’s    orders       accepting     the

recommendation        of     the    magistrate          judge   and    dismissing        their

complaint with leave to file an amended complaint, affirming the

magistrate judge’s order of remand, and denying reconsideration

of that order.        We dismiss in part and affirm in part.

             With respect to the district court’s order dismissing

the   complaint       with    leave     to    amend,        this     court    may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain      interlocutory          and       collateral      orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 544-47 (1949).                              An order granting

leave to amend is interlocutory as it leaves the case open for

either amendment of the complaint or entry of final judgment.

Jung v. K. & D. Mining Co., 356 U.S. 335 (1958); see also Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993) (a dismissal without prejudice is not

generally appealable).               Accordingly, we lack jurisdiction over

the    district     court’s        order     to       the   extent    it     dismissed    the

complaint with leave to amend.

             With respect to the district court’s order of remand,

we    find   that     the    order     is     not      reviewable.         See    28    U.S.C.

§ 1447(d) (2006); Thermtron Prods., Inc. v. Hermansdorfer, 423

                                                 2
U.S.     336,      342     (1976)       (holding          limited       on       other    grounds,

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-15 (1996));

Kolibash v. Comm. on Legal Ethics, 872 F.2d 571, 573 (4th Cir.

1989).       The     Supreme         Court     has      specifically         recognized             that

§ 1447(d) “prohibits review of all remand orders issued pursuant

to [28 U.S.C.] § 1447(c) [(2006)] whether erroneous or not.”

Thermtron Prods., 423 U.S. at 342; see also In re Lowe, 102 F.3d

731, 734 (4th Cir. 1996) (holding that once an order of remand

is entered, the federal courts no longer have jurisdiction over

the case).         Here, the district court’s order of remand cites its

lack    of   subject       matter          jurisdiction         as     the    reason          for    the

remand,      and     therefore          the       order      was      entered       pursuant         to

§ 1447(c).

             With        respect      to    the    district          court’s      order       denying

reconsideration of these orders, the Appellants have failed to

challenge       that      order       on      appeal         and,     therefore,          forfeited

appellate       review         of    that     order.           See    4th    Cir.        R.    34(b).

Accordingly, we dismiss the appeal from the district court’s

order    remanding         a    portion       of       the   case      to    state       court       and

dismissing      the       complaint         with       leave    to     amend       for    lack       of

jurisdiction,        and       affirm       the    district          court’s      order       denying

reconsideration of that order.

             We dispense with oral argument because the facts and

legal    contentions           are    adequately          presented         in    the     materials

                                                   3
before the court and argument would not aid in the decisional

process.



                                            DISMISSED IN PART;
                                              AFFIRMED IN PART




                              4